COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

Cause number:            01-15-00829-CV
Style:                   Tamuno Ifiesimama and Tamunnoibuomi Ifiesimama v. Daniel A.
                         Haile; Wonglewit K. Alemu
Date motion filed*:      June 29, 2016
Type of motion:          Appellees’ Unopposed First Motion for Extension of Time to File
                         Appellees’ Brief
Party filing motion:     Appellees Daniel A. Haile, et al.
Document to be filed:    Appellees’ Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   June 1, 2016
       Number of extensions granted:             0         Current Due Date: June 1, 2016
       Date Requested:                      July 29, 2016 (30 days from date of motion and 58
                                            days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: July 29, 2016.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because two extensions were granted to appellant, appellees’ unopposed first extension
       request is granted, but counsel is warned that no further extensions will be granted
       absent extraordinary circumstances given the total length of time requested. See
       TEX. R. APP. P. 10.5(b)(1)(C), 38.8(d). Accordingly, if appellees’ brief is not filed by
       July 29, 2016, the Court may set this case for submission on appellant’s brief only.
       See TEX. R. APP. P. 38.9(a).

Judge’s signature: /s/ Evelyn Keyes
                   X Acting individually                                Acting for the Court
Date: July 14, 2016